Warner, J.
In our judgment the Court below erred in not sustaining the plaintiff’s demurrer to the defendant’s counter-affidavit. If the question as to the authority of a Judge of the Superior Court to issue a distress-warrant for rent, was now an original question before this Court, we should be inclined to hold that he did have such authority under the general powers conferred upon that officer by the Constitution and laws of the State, but the decisions of this Court in Holland vs. Brown, 15th Georgia Reports, 113, and Keaton vs. McDonald, 24th Georgia Reports, 116, limit the authority to issue such warrants to a Justice of the Peace. The 4th section of the Act of 1865-6 applies only to the question of tenants holding over, and not to the issuing distress-warrants for rent. According to the previous rulings of this Court, the distress-warrant issued by the Judge of the Superior Court was properly dismissed.
Let the judgment of the Court below be affirmed.